Citation Nr: 1341578	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

3.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for bilateral hearing loss. 

4.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for tinnitus


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs 



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board. The Veteran was subsequently scheduled for a videoconference hearing in August 2013; however, he failed to report for that hearing.  The Veteran has not submitted good cause for his failure to appear nor has he requested to reschedule the hearing.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

The issues of entitlement to an earlier effective date for service-connected bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's service-connected bilateral hearing loss has manifested no more than Level II impairment in the right ear and Level I impairment in the left ear.

2. The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating allowable under VA regulations.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 4.87, DC 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issues on appeal arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for hearing loss and tinnitus.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment records.  The Veteran underwent VA examinations in February 2011 and in August 2012.  The examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.

Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable effective August 31, 2010.  The Veteran contends that his hearing loss is more severe and seeks a higher initial rating. 

The Veteran underwent a VA audiological examination in February 2011.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
25
55
LEFT
10
15
10
15
40

The puretone average for the right ear was 32 dB, and for the left ear was 20 dB.  Speech recognition was 90 percent for the right ear and 98 percent for the left ear.

The February 2011 examination reveals decibel averages and speech discrimination scores that correlate with Level II impairment in the right ear and Level I impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the results warrant a 0 percent (noncompensable) rating. 

The Veteran was evaluated again in August 2012.  The examination revealed the following puretone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
30
30
55
LEFT
15
20
10
15
40

The puretone average for the right ear was 41 dB and the puretone average for his left ear was 21 dB.  The examination report contains speech discrimination scores, indicating that the Veteran received a score of 94 percent for the right ear and a score of 100 percent for the left ear.

The August 2012 examination rendered decibel averages and speech discrimination scores that correlate with Level I impairment in the right ear and left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a compensable rating is not warranted.

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the February 2011 and August 2012 VA examiners noted the Veteran's difficulty in understanding speech, listening to others, and hearing over the ringing in his ears.  The Board finds these descriptions sufficient. 

Because the February 2011 and August 2012 audiometric examination results do not warrant a compensable rating for service-connected bilateral hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  The Board also observes the statement submitted from V.V., the Veteran's mother.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

Tinnitus

The Veteran is also seeking a higher initial rating for his service-connected tinnitus, which is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, effective from August 31, 2010.  

The currently assigned 10 percent evaluation, which contemplates recurrent tinnitus, is the maximum available under 38 C.F.R. § 4.87, DC 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's claim for an increased rating in excess of 10 percent for service-connected tinnitus, on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Considerations

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The February 2011 and August 2012 VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 455.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board also finds that an extraschedular is not warranted for the Veteran's tinnitus.  The August 2012 examiner noted that the effect of the Veteran's tinnitus on his usual occupation and daily activities was bothersome noise.  This effect is adequately contemplated by the schedular criteria. 


ORDER

An initial compensable rating for bilateral hearing loss is denied. 

A rating in excess of 10 percent for tinnitus is denied.  


REMAND

In his April 2011 notice of disagreement (NOD), the Veteran disagreed with the August 31, 2010 effective dates assigned for his service-connected bilateral hearing loss and tinnitus.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to his claims for earlier effective dates.  Under this circumstance, the Board must remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case (SOC) with respect to his claims of (1) entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for bilateral hearing loss; and (2) entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for tinnitus.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


